DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 2/9/2022 is acknowledged.  The traversal is on the ground(s) that Species I and II include commonly claimed features.  This is found persuasive.
In light of these remarks and the allowable subject matter (see below), no claims have been withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of allowable subject matter in the claims is the inclusion of the following limitations:
A post boot subassembly having three mitered walls defining a front opening and a space therein which is configured to support a post via a column support shoulder and a mount via a pair of mount engagement shoulders (Claim 1).
A post boot subassembly having three walls (each having two mitered faces) defining a front opening therebetween and a space therein which is configured to support a mount via a pair of mount engagement shoulders (Claim 12).
A connection between a hand rail and a post wherein the hand rail has a headed fastener threaded thereto which is extended through an opening in the post (larger than the head of the fastener) and further comprising a slotted washer to be placed between an inner face of the post and the head of the fastener (Claim 19).

These particular combinations of features are not found in the prior art references. The closest prior art of record, West, Kurtz, Covan, Bartel, Dielman, Fitz III, and Voigt taken as a whole, disclose a post-rail system significantly as claimed, but does not provide any teaching, suggestion, or motivation to modify the prior art as such.  There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.


This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings are objected to because they fail to include proper cross hatching for the various sectioned components.  Note that the brief description states that the elements of the post/boot are formed primarily of wood, but the sectional views indicate the elements being metal.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The prior art made of record and not relied upon, such as West, Kurtz, Covan, Bartel, Dielman, Fitz III, and Voigt which disclose similar post assemblies and post-rail connection assemblies, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/8/2022